Citation Nr: 1811110	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-07 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel





INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.  This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Louisville, Kentucky RO has jurisdiction of the current appeal. 


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA compensation purposes. 

2.  The current tinnitus disability was not incurred in service, is not otherwise related to service, and did not manifest within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


RASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided by a letter dated in January 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran was afforded a VA examination in connection with the claims for service connection for bilateral hearing loss and tinnitus.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Bilateteral Hearing Loss 

The Veteran seeks service connection for hearing loss, claimed as due to in-service loud noise exposure. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

For the reasons discussed below, the Board finds that the evidence weighs against a finding of a current bilateral hearing loss disability for VA purposes, and therefore service connection for bilateral hearing loss is not warranted.

In the March 2011 VA audiological examination, puretone thresholds were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
Right
25
25
20
20
25
Left
20
20
10
15
20

Speech recognition scores were measured at 100 percent bilaterally.  

As the record reflects that the right and left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and speech recognition using the Maryland CNC Test were not shown to be less than 94 percent at any point during this appeal, the criteria for a current bilateral hearing loss disability have not yet been met as required by 38 C.F.R. § 3.385.  Treatment records during and immediately prior to the appeal period do no show that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  The Veteran has not otherwise provided evidence of a current disability under 38 C.F.R. § 3.385.

In addition to the medical evidence, the Board has considered the Veteran's contentions of hearing loss that affects his daily life.  The Veteran is competent to describe the difficulties he experiences understanding the speech of others or the effect of such difficulties in his activities of daily living.  However, the regulations governing service connection for hearing loss require specific evidence which the Veteran is not competent to provide.  As set out above, hearing status must be determined by audiometric testing which meets specified puretone and speech recognition criteria.  38 C.F.R. § 3.385.  Moreover, examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test compliant with Maryland CNC and a puretone audiometry test.  38 C.F.R. § 4.85.

In this case, the Board acknowledges that the competent evidence reveals some degree of bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159.  However, the evidence uniformly demonstrates that the Veteran does not have a current hearing loss disability for VA purposes as required by 38 C.F.R. § 3.385, and that sensorineural hearing loss (or any other organic disease of the nervous system) did not become manifest to a degree of 10 percent or more within one year of service separation.

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the evidence does not show that the Veteran's bilateral hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish a current hearing loss disability for VA compensation purposes, and the claim must be denied.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus, claimed as due to in-service loud noise exposure. 

The Board finds that the Veteran has a current disability of tinnitus.  The March 2011 VA examination report shows that the Veteran complained of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The March 2011 VA examination report constitutes competent and credible evidence to establish a current tinnitus disability.

DD Form 214 shows that the Veteran's military occupational specialty was electrical/mechanical equipment repairman, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Therefore, exposure to acoustic trauma in service is established. 

However, for the reasons set forth below, the Board finds that the evidence weighs against a finding that the Veteran's tinnitus disability was incurred in service, or is otherwise related to service.  Therefore, service connection for tinnitus is not warranted.

Service treatment records show no complaints of, treatment for, or diagnosis of tinnitus.  The May 1996 service separation examination report shows a normal clinical evaluation of the ears, and the concurrent report of medical history shows that the Veteran checked "no" when asked if he had any history of ear trouble. 

The Veteran underwent a VA audiological examination in March 2011 where reported onset of tinnitus in February 2000 after an ear infection due to a cold.  The Veteran indicated that ringing of the ears went away a few days after infection subsided, but he continued to have recurrent/intermittent tinnitus.  The VA examiner opined that it is less likely than not due to noise exposure in the military.  It was reasoned that that the Veteran's tinnitus is due to middle ear pathology of significant middle ear pressure because the Veteran reported that tinnitus occurred after an ear infection, and a tympanogram conducted on the day of examination showed significant negative middle ear pressure bilaterally. 

The Board finds that the March 2011 VA examination report is highly probative with respect to service connection for tinnitus, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the March 2011 VA examination report provides competent, credible, and probative evidence which shows that the current tinnitus disability is not related to service.  

Finally, as the Veteran's tinnitus has not been shown to have manifested within one year of service separation, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable in this case.  See Fountain v. McDonald, Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system)

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service or manifested within one year of separation.  Accordingly, service connection for tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


